MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Mar 07 2019, 8:15 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy E. Stucky                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Custody of:                                       March 7, 2019

T.G. (Minor Child) and by                                Court of Appeals Case No.
                                                         18A-JC-1906
J.D. (Father),
                                                         Appeal from the Allen Superior
Appellant-Respondent,                                    Court
                                                         The Honorable Charles F. Pratt,
        v.
                                                         Judge
                                                         The Honorable Sherry A. Hartzler,
M.G. and D.G., and                                       Magistrate
Indiana Department of Child                              Trial Court Cause Nos.
Services,                                                02D08-1506-JC-235, 02D07-0602-
Appellees-Petitioners                                    JP-213




Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019                   Page 1 of 18
      Altice, Judge.


                                                 Case Summary


[1]   J.D. (Father) appeals the trial court’s order modifying custody of T.G. (Child)

      to M.G. (Maternal Grandfather) and D.G. (Maternal Step-Grandmother)

      (collectively, Grandparents). Father presents three issues for our review, one of

      which we find dispositive: Did the court err in concluding that Grandparents

      are the de facto custodians of Child?


[2]   We reverse and remand.


                                         Facts & Procedural History


[3]   Mother gave birth to Child on July 7, 2004. 1 On June 28, 2006, Father was

      adjudicated the biological father of Child, and Mother was awarded legal

      custody. On or about April 28, 2015, Mother was evicted from her residence.

      On May 9, 2015, Grandparents reported to the Department of Child Services

      (DCS) that Mother used drugs or illegal substances and had left Child in their

      care. On May 21, 2015, Mother submitted to a drug screen that was positive

      for heroin. On or about June 2, 2015, Mother travelled to California and

      reported that she did not know when she would return to Indiana. Given the

      circumstances, on June 8, 2015, DCS filed a petition alleging Child to be a child




      1
        Mother had two more children, A.G., born on July 17, 2006, and Ai.G., born on March 13, 2009. The
      biological father of these children consented to the change of custody to Grandparents. Accordingly, we will
      set forth the facts herein as they relate to Child.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019                   Page 2 of 18
      in need of services (CHINS) due to Mother’s inability to provide necessary care

      resulting from her housing instability and drug use. Following a hearing, the

      court determined Child was a CHINS and ordered Child be placed in the care

      of Grandparents. DCS filed an amended petition on June 18, 2015, in which it

      alleged that due to his current incarceration in the State of Florida, 2 Father was

      unable to provide housing or financial support for Child.


[4]   Following a dispositional hearing held on July 7, 2015, the court issued an

      order setting forth Father’s obligations under a parental participation plan.

      Specifically, Father was to maintain suitable housing, obtain employment,

      provide Child with appropriate clothing, submit to a diagnostic assessment and

      follow all recommendations, cooperate with the rules of Child’s placement, and

      participate in supervised visitation, among others. Father was also ordered to

      pay child support in the sum of forty-one dollars per week. The court ordered

      that Child was to remain in the care of Grandparents.


[5]   Father was released from incarceration in September 2015 and immediately

      contacted DCS. Father then returned to Indiana and willingly participated in

      services and visitation with Child. Following a review hearing in December

      2015, the court noted that Father was participating in, but had not completed,

      court-ordered services. At that time, Father’s visits with Child were conducted




      2
        Father was incarcerated in Florida for five months. Although the timing is unclear, prior to his
      incarceration in Florida, Father spent four months at the Westville Correctional Facility in Indiana for a DUI
      conviction. At some point, Father also spent an unstated amount of time in federal custody for a drug
      conviction.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019                    Page 3 of 18
      with “drop-in visits” from a service provider. Appellant’s Appendix at 60. Father

      sought expansion of his visitation with Child, but Child’s Guardian ad Litem

      (GAL) cautioned against such until the results of Father’s diagnostic assessment

      were made available. The court did not expand Father’s visitation, but ordered

      visitation to continue as already approved. Father was also ordered to “refrain

      from permitting [C]hild to have access to R-Rated, violent and T&M rated

      electronic games or activities.” Id.


[6]   After the results of his diagnostic assessment were complete and indicated no

      issues or areas of concern, Father again sought an increase in his visitation with

      Child. After a hearing on Father’s request, the court expanded Father’s

      visitation, ordering that Father have unsupervised visits with Child on Saturday

      and Wednesday evenings with drop-in visits by a service provider. Father was

      also ordered to not transport Child until he obtained a valid driver’s license.


[7]   Following a May 11, 2016 permanency hearing, the court noted that Father had

      continued to participate in and had “demonstrated an ability to benefit from

      services.” Id. at 71. The permanency plan for Child was identified as

      reunification with Mother.


[8]   The court held a review hearing on November 1, 2016. In its order, the court

      noted that Father was compliant with services and that claims that Father was

      using or possessing marijuana were unsubstantiated. The court noted that the

      permanency plan adopted in May was no longer appropriate as Mother had

      moved to California, had not maintained contact with DCS, had wholly failed


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 4 of 18
       to comply with services, and had tested positive for illegal substances. With

       regard to visitation between Father and Child, the court granted Father

       unsupervised, alternate weekend parenting time with Child from Saturday at

       9:00 a.m. to Sunday at 6:00 p.m. provided that: (1) family therapy continue; (2)

       Father complies with Child’s individual therapy treatment plant; (3) Father is

       responsive to Child’s need to participate in activities with his siblings during

       Father’s parenting time; and (4) Father does not operate a vehicle with the

       Child without having received a valid driver’s license.


[9]    The court held a permanency hearing on January 11, 2017, during which the

       permanency plan for Child was changed from reunification with Mother to a

       change of custody to Grandparents. At the same time, it was noted that Father

       had continued to participate in court-ordered services, but that he had not been

       consistent in his visitation with Child. The court continued Father’s visitation

       under the terms previously set.


[10]   On April 19, 2017, DCS filed in the CHINS action a motion for permanency,

       change of custody, and joinder. In support thereof, DCS alleged that there had

       been a change of circumstances so substantial and continuing that a change of

       custody was needed. DCS also asserted that Grandparents were a necessary

       party to the case and requested that they be joined in the action. DCS

       submitted that during the preceding five years, Child had lived with Mother

       from April 2012 through June 5, 2015 and that from June 5, 2015 to present,

       Child had lived with Grandparents. Father obtained counsel on July 31, 2017.



       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 5 of 18
[11]   Following an October 4, 2017 permanency hearing, the court found that Father

       had regularly visited Child, but that he had not demonstrated an ability to

       maintain a consistent schedule with Child “in consideration of the [C]hild’s

       diagnosis of Autism.” Id. at 96. The court also found that it was “contrary to

       the welfare of the [Child] to be placed with the [Father]” and reaffirmed that the

       new permanency plan of granting custody of Child to Grandparents was in

       Child’s best interest. Id.


[12]   The court held a hearing with regard to DCS’s request for a change of custody

       on November 13, 2017, and April 11, 2018. Via telephone, Mother consented

       to the change of custody to Grandparents and expressed her desire that Child

       remain with his siblings. Father contested DCS’s request for change of custody

       to Grandparents. He requested that he be awarded legal custody of Child and

       proposed a shared physical custody arrangement, recognizing that Child would

       benefit from spending significant and meaningful time with his siblings and

       Grandparents.


[13]   During the hearing, Brandi Haywood, the assigned DCS family case manager

       (FCM), testified that although there had been incidents in the past, she

       currently did not have any concerns about visitation between Child and Father

       and that she believed at times Child enjoyed the time he spent with Father.

       FCM Haywood testified, however, that despite Father’s compliance and

       completion of court-ordered services, it was in Child’s best interests to remain

       in Grandparents’ home so that he could be with his siblings.



       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 6 of 18
[14]   The court-appointed GAL also acknowledged Father’s compliance with court-

       ordered services and that Child desires to have a relationship with Father. She

       further testified that although Child enjoyed spending time with Father, he still

       desired to stay in the home of Grandparents. It was her opinion that it was in

       Child’s best interests to award custody to Grandparents and grant Father

       visitation. Her opinion was based on Child’s close bond with his siblings, that

       Grandparents were providing Child with the structure he needed, and that

       Father seemed unaware of Child’s special needs.


[15]   On July 19, 2018, the court issued a twenty-one page order with extensive

       findings of fact and conclusions of law. Specifically, the court found as follows:


               7. The Court finds that . . . on June 28, 2006 [Father] was
               adjudicated the biological father of [Child] and Mother was
               awarded legal custody.


                                                       ***


               13. The Court finds that at the time of [the CHINS] adjudication
               Mother was unable to provide care for [Child] as a result of
               housing instability and drug use.


               14. The Court finds that at the time of [Child]’s placement Father
               . . . was incarcerated in the State of Florida for distribution of
               cocaine.


                                                       ***




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 7 of 18
        16. The Court finds that [Child was] placed in the care of
        Maternal Grandfather . . . and Maternal Step Grandmother . . .
        on or about July 5, 2015.


                                                ***


        22. Through Mother’s testimony the Court finds that Mother
        desires to have all three children remain together in the
        placement of [] Grandparents and contends it is in all three
        children’s best interests to remain in the home.


                                                ***


        25. The Court finds that at the time of these proceedings, [Child]
        and his siblings had lived continuously in the care of
        [Grandparents] since July 5, 2015.


                                                ***


        28. Over the course of [Child]’s life, he has never resided with
        his Father.


                                                ***


        34. The Court finds that in approximately March of 2018,
        [Father]’s visitations had expanded to alternate Fridays through
        Monday mornings at which time [Child] was to be dropped off at
        school in the morning.


        35. The Court finds that [Child] has special needs. The parties
        agreed during the proceedings that the Court shall take judicial
        notice of the [DCS] May 2, 2016 report in which [DCS]
        summarizes as follows: “On August 4, 2015, [Child] completed a

Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 8 of 18
           Clinical Interview and Assessment with James Cates at Cates
           and Associates. Dr. Cates reported, “[Child] exhibits traits
           consistent with either a neuropsychological impairment, such as
           would occur with fetal alcohol effects, or an autism spectrum
           disorder. The most efficacious approach is a combined academic
           and personality assessment. Psychoeducational testing to
           determine his intellectual and academic strengths and
           weaknesses, completed by the school, combined with a
           personality assessment, complete [sic] by a DCS provider, would
           provide a comprehensive vies [sic] of his issues. At that point,
           the need for further, more extensive neurological and
           neuropsychological testing can be determined.”


           36. According to the May 2, 2015[ 3] Report, “On September 30,
           2015, [DCS] submitted a personality testing referral to Cates and
           Associates. On November 11, 205 [sic], [Child] received a
           psychological assessment from Cates and Associates. The
           recommendations of the assessment are as follows: (1)
           Counseling (2) Consideration of and [sic] Individual Educational
           Plan (3) Placement Stability.


           37. The Court finds that an Individual Educational Plan (IEP)
           has been instituted for [Child].


                                                     ***


           39. The Court finds that [Child] will likely be changing schools if
           custody were awarded to his Father.


                                                     ***




3
    The report was actually issued on May 2, 2016.


Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 9 of 18
        42. [Child’s therapist Grant] Gerard is providing therapy to
        assist [Child] with his emotions and the stress of uncertainty.


        43. Through the testimony of Gerard, the Court finds that
        consistency and a routine are important for [Child]’s
        development. The Court further finds that [Child] experiences
        anxiety and frustration when encountered with unexpected
        events. The Court finds through the testimony of Gerard that he
        told Father that he needed to be more consistent and show up on
        time for his visitations. The Court finds that Father has contact
        [sic] Gerard on two occasions during the course of [Child]’s
        therapy.


        44. Ultimately, Gerard contended that [Child] had improved but
        was still in a constant state of anxiety. Further Gerard contends
        that [Child] is strongly bonded with his siblings and happy and
        adjusted living with [G]randparents. Additionally, Gerard is
        very concerned about Father having slapped [Child] during his
        visitation as such cause [sic] [Child] significant anxiety.


        45. The Court finds that [Grandparents] have been providing a
        consistent routine for [Child] in their home. The Court finds
        through the testimony of [Maternal Grandfather] that he assists
        [Child] with time management and behavior regulation.


                                                ***


        53. The Court finds that Father acknowledges the bond between
        [Child] and his [G]randparents and siblings. Ultimately, Father
        proposes a shared physical custody award with Grandparents
        with Father being granted legal custody.


                                                ***



Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 10 of 18
               58. The Court finds that none of the parties dispute that [Child]
               wants to remain with his Grandparents and siblings. However, it
               is Father’s contention that [Child]’s wishes are not dispositive on
               the issue of custody.


               59. The Court further finds through Father’s testimony that he
               has been employed since his release from incarceration doing
               concrete work for which he works a lot of hours in the summer.


       Appellant’s Appendix at 125-34.


[16]   Based on these findings, the court made the following conclusions:


               66. The Court concludes by clear and convincing evidence that
               [Maternal Grandfather] has served as the de facto custodian of
               [Child] as he has been the primary and exclusive custodians [sic]
               of child for three years prior to the initiation of the [CHINS]
               Proceedings.


                                                       ***


               70. Further pursuant to Ind. Code 31-17-2-8.5, the Court
               concludes the following:


                        a. That [Grandparents] wish to provide primary care and
                        supervision for [C]hild;


                        b. That [C]hild has been primarily cared for, nurtured,
                        and supported by [Grandparents] since he was born.


                        c. That the Father did not provide primary care and
                        supervision for [Child] as a result of his incarceration
                        resulting from his criminal activity.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 11 of 18
                 d. The circumstances under which [C]hild was allowed to
                 remain in the custody of [Grandparents] were due to
                 Father’s criminal activity and his inability/unwillingness
                 to provide primary care and supervision.


                                                ***


        73. The Court concludes that [Child] is currently thirteen (13)
        years of age; that Mother wishes for [Child] to be in the sole legal
        custody of [] Grandparents and Father wishes to have custody;
        that it is undisputed that [Child] wishes to live with
        [G]randparents; that [Child] is bonded to his siblings who will
        remain in the care of his Grandparents; that [Child] is bonded to
        his Grandparents with whom he has resided for nearly ½ of his
        life; that [Child] is adjusted to his Grandparent’s home and his
        school at which he receives the benefit of an Individual
        Education Plan; that [Child] has special needs for which Father
        is ignorant and dismissive; that Father has inappropriately
        physically disciplined [Child] by slapping him in the face in
        contradiction of the care and routine required for his special
        needs; that Father has a prior criminal history of domestic
        battery; and that [Child] has been cared for by [Maternal
        Grandfather] who has been deemed a de facto custodian.


                                                ***


        76. The Court further concludes that Father is not equipped to
        provide for the primary care and supervision of [Child]. Given
        Father’s inability to handle the discipline of [Child] that resulting
        [sic] in Father striking [Child] in the face and Father’s denial of
        the special needs of [Child] it would be contrary to his best
        interests to be placed in the primary care of his Father.


                                                ***


Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 12 of 18
               81. The Court concludes that [C]hild is well adjusted and well
               cared for by [Grandparents]. The Court concludes that Father
               does not dispute this conclusion.


               82. The Court concludes that it is in the best interests of [Child]
               for Grandparents to be awarded sole legal and physical custody
               of [Child].


       Id. at 135-39. The court therefore awarded legal and physical custody of Child

       to Grandparents and granted Father parenting time in accordance with the

       Indiana Parenting Time Guidelines. The court also terminated Child’s

       wardship under the CHINS proceedings. Father now appeals. Additional facts

       will be provided as necessary.


                                           Discussion & Decision


[17]   We have been asked to resolve a custody dispute that centers around the

       tension between the rights of a natural parent and the interests of a third party

       who has been a stabilizing force in Child’s life. Indeed, our legislature

       recognized that in certain situations it could be in a child’s best interests to be

       placed in the custody of a third party rather than a natural parent. To that end,

       the legislature provided that where a third party meets the definition of a de

       facto custodian under Ind. Code § 31-9-2-35.5, he or she has standing to pursue

       custody of a child and indeed must be made a party to the custody proceedings.

       In re Custody of G.J., 796 N.E.2d 756, 761 (Ind. Ct. App. 2003), trans. denied.

       The third party who is seeking custody must establish de facto custodian status

       by clear and convincing evidence. Ind. Code § 31-17-2-8.5(a). Only then can

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 13 of 18
       the court consider the best interests of the child in the context of a custody

       determination.


[18]   A “de facto custodian” is defined in relevant part as follows:


                “De facto custodian”, for purposes of IC 31-14-13 [paternity
                cases], IC 31-17-2 [custody and visitation cases], and IC 31-34-4
                [juvenile cases], means a person who has been the primary
                caregiver for, and financial support of, a child who has resided
                with the person for at least . . . one (1) year if the child is at least
                three (3) years of age.


                Any period after a child custody proceeding has been
                commenced may not be included in determining whether the
                child has resided with the person for the required minimum
                period. The term does not include a person providing care for a
                child in a foster family home (as defined in IC 31-9-2-46.9).


       I.C. § 31-9-2-35.5. Father asserts, and the State agrees, that in determining

       whether Grandparents qualified as the de facto custodian of Child, the court

       could not consider that period of time after Child was placed in Grandparents’

       care pursuant to the court’s July 5, 2015 placement order. Indeed, the parties

       agree that such placement was akin to placement in a foster family home. 4

       Father thus argues that omitting this time period, Maternal Grandfather did not




       4
         A foster family home is “a place where an individual resides and provides care and supervision on a twenty-
       four (24) hour basis to a child . . . who is receiving care and supervision under a juvenile court order or for
       purposes of placement.” Ind. Code § 31-8-2-46.9.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019                    Page 14 of 18
       establish by clear and convincing evidence that he was the primary caregiver for

       the requisite one-year period to prove his status as de facto custodian of Child.


[19]   The clear and convincing evidence standard requires a stricter degree of proof

       than a mere preponderance of the evidence. K.J.P. v. State, 724 N.E.2d 612, 615

       (Ind. Ct. App. 2000), trans. denied. “[C]lear and convincing proof is a standard

       frequently imposed in civil cases where the wisdom of experience has

       demonstrated the need for greater certainty, and where this high standard is

       required to sustain claims which have serious social consequences or harsh or

       far reaching effects on individuals.” Id. (quoting Travelers Indem. Co. v.

       Armstrong, 442 N.E.2d 349, 360-61 (Ind. 1982)). When reviewing a judgment

       requiring proof by clear and convincing evidence, an appellate court may not

       impose its own view as to whether the evidence is clear and convincing, but

       must determine, by considering only the probative evidence and reasonable

       inferences supporting the judgment and without weighing the evidence or

       assessing witness credibility, whether a reasonable trier of fact could conclude

       that the judgment was established by clear and convincing evidence. In re B.H.,

       770 N.E.2d 283, 288 (Ind. 2002).


[20]   We must apply this standard while keeping in mind that Child custody

       determinations fall squarely within the discretion of the trial court and will not

       be disturbed except for an abuse of discretion. Clark v. Clark, 726 N.E.2d 854,

       856 (Ind. Ct. App. 2000). Reversal is appropriate only if we find the trial

       court’s decision is against the logic and effect of the facts and circumstances

       before the Court or the reasonable inferences drawn therefrom. Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 15 of 18
[21]   We begin by noting the extensive findings entered by the trial court. The vast

       majority of the trial court’s findings pertain to a best interest analysis. Indeed, it

       cannot be doubted that Grandparents (especially Maternal Grandfather)

       provide Child with the structure and stability he needs. Nonetheless, a best

       interest analysis is pertinent only after the court has determined that the third

       party seeking custody has established de facto custodian status by clear and

       convincing evidence. With regard to this determination, the court made the

       following findings:


               26. The Court finds that prior to the initiation of the [CHINS]
               proceedings, Maternal Grandfather had been the primary care
               giver for [Child] for 7 out of [Child]’s 13 years. Specifically,
               [Child] resided with [Maternal Grandfather] from birth until he
               was two years old and for another year prior to the CHINS
               proceedings.


               27. The Court finds that even when [Child] was residing with his
               Mother, the family resided in a rental home owned by [Maternal
               Grandfather] and that he continued to provide financial support
               for [Child] and Mother.


       Appellant’s Appendix at 127. In its conclusions regarding Grandparents’ de facto

       custodian status, the court seemed to include that time period after Child was

       placed in Grandparents’ care pursuant to the court’s order. The parties agree

       this was improper. The only other evidence that suggests that Grandparents

       were Child’s de facto custodians is that Child had resided with Maternal

       Grandfather for two years after he was born and for another undefined period

       of time prior to the instant proceedings. Father argues that these findings are

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 16 of 18
       not supported by the evidence and, in any event, do not establish by clear and

       convincing evidence that Maternal Grandfather was the primary caregiver for

       Child during those periods of time.


[22]   Having reviewed the record, we are constrained to agree with Father. At the

       hearing on the matter of custody, Maternal Grandfather testified that prior to

       court’s July 5, 2015 order that placed Child in his and Maternal Grandmother’s

       care, Child had resided with him at other times as well. Specifically, he testified

       that Child, who was thirteen years old at the time of the hearing, lived with him

       from the time Child was born until he was almost two years old. Maternal

       Grandfather also testified that Child lived with him for about a year

       approximately six months before Child was formally placed with him pursuant

       to the court’s placement order. Maternal Grandfather testified further that

       Mother and Child lived with maternal grandmother at times and that they lived

       in one of his rental properties for about four years.


[23]   The trial court made specific findings based on Maternal Grandfather’s

       testimony in this regard. What is lacking however is testimony from Maternal

       Grandfather that he was the primary caregiver of Child during these periods of

       time or any other evidence in the record tending to show such to be the case.

       While there is no doubt that Maternal Grandfather has been present for much

       of Child’s life, the evidence does not clearly and convincingly establish that

       Maternal Grandfather had been Child’s primary caregiver.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 17 of 18
[24]   In short, we conclude that to establish de facto custodian status, the evidence

       must establish more than simply that the Child lived with the third party

       seeking custody for a period of time remote to the proceedings (i.e., from birth

       to two years of age when Child is now thirteen) or at some other unspecified

       time. Given the procedural posture of this case, in order for Grandparents to be

       awarded custody, they must have established themselves to be Child’s de facto

       custodian by clear and convincing evidence. They did not do so. The trial

       court abused its discretion in concluding that Grandparents were the de facto

       custodians of Child. Because Grandparents lacked standing and could not be

       awarded custody, we remand to the trial court to reopen the CHINS action and

       reinstate DCS’s wardship over Child.


[25]   Reversed and remanded.


       Najam, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1906 | March 7, 2019   Page 18 of 18